Exhibit 10.1(b)

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Security Agreement”), dated as of November 14,
2005, is by and among the GRANTORS listed on the signature pages hereto and such
PERSONS that hereafter become parties to this Security Agreement (each a
“Grantor” and collectively, the “Grantors”) and CAPITALSOURCE FINANCE LLC, in
its capacity as Agent for the Lender Parties defined below (in such capacity,
“Agent”).  Capitalized terms used herein shall have the meanings ascribed to
them in Section 1 below.

 

W I T N E S S E T H:

 

A.            Pursuant to (i) that certain Credit Agreement (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, from time to time, the “Credit Agreement”), dated as of
the date hereof, among the Grantors, the other Credit Parties named therein,
Agent and the Lenders from time to time a party thereto (the “US Lenders”) and
(ii) that certain Revolving Facility Agreement (the “UK Loan Agreement,” and
together with the Credit Agreement, collectively, the “Loan Agreements”), dated
as of the date hereof, among the Credit Parties named therein, Agent, CSE
Finance, Inc., as Revolving Lender, and the other Lenders from time to time a
party thereto (collectively with Revolving Lender, the “UK Lenders,” and
together with the US Lenders, collectively, the “Lenders”), Lenders have agreed
to make Loans to each Borrower under the Loan Agreements.

 

B.            Pursuant to that certain Guaranty, dated as of the date hereof,
from the Grantors in favor of the Revolving Lender (including all annexes,
exhibits and schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified and in effect, the “Guaranty”), the Grantors
have guaranteed all of the obligations and liabilities of Revolving Borrower (as
defined in the Credit Agreement) and each other Credit Party under the Revolving
Loan Agreement and all other Revolving Loan Documents.

 

C.            As a condition precedent to Agent and Lenders entering into the
Loan Agreements and to the Lenders making the Loans under the Loan Agreements,
the Grantors are required to enter into this Security Agreement to secure the
payment and performance of the Obligations (as herein defined).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:

 


1.             DEFINED TERMS.


 


(A)           ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN HAVE
THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT OR IN ANNEX A THERETO.  ALL
OTHER TERMS CONTAINED IN THIS SECURITY AGREEMENT, UNLESS THE CONTEXT INDICATES
OTHERWISE, HAVE THE MEANINGS PROVIDED FOR BY THE UCC TO THE EXTENT THE SAME ARE
USED OR DEFINED THEREIN.

 

--------------------------------------------------------------------------------


 


(B)           “CONTRACTUAL OBLIGATIONS” MEAN, WITH RESPECT TO ANY GRANTOR, ANY
INDENTURE, MORTGAGE, DEED OF TRUST, CONTRACT, UNDERTAKING, AGREEMENT OR OTHER
INSTRUMENT TO WHICH SUCH GRANTOR IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND OR TO WHICH IT OR ANY OF ITS PROPERTIES IS SUBJECT,
INCLUDING, WITHOUT LIMITATION, THE LOAN DOCUMENTS AND THE RELATED DOCUMENTS.


 


(C)           “COPYRIGHT LICENSE” MEANS, WITH RESPECT TO A GRANTOR, ANY AND ALL
RIGHTS NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR UNDER ANY WRITTEN
AGREEMENT GRANTING ANY RIGHT TO USE ANY COPYRIGHT OR COPYRIGHT REGISTRATION.


 


(D)           “COPYRIGHTS” MEANS, WITH RESPECT TO A GRANTOR, ALL OF THE
FOLLOWING NOW OWNED OR HEREAFTER ADOPTED OR ACQUIRED BY SUCH GRANTOR: (I) ALL
COPYRIGHTS AND GENERAL INTANGIBLES OF LIKE NATURE (WHETHER REGISTERED OR
UNREGISTERED), ALL REGISTRATIONS AND RECORDINGS THEREOF, AND ALL APPLICATIONS IN
CONNECTION THEREWITH, INCLUDING ALL REGISTRATIONS, RECORDINGS AND APPLICATIONS
IN THE UNITED STATES COPYRIGHT OFFICE OR IN ANY SIMILAR OFFICE OR AGENCY OF THE
UNITED STATES, ANY STATE OR TERRITORY THEREOF, OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF; AND (II) ALL REISSUES, EXTENSIONS OR RENEWALS
THEREOF.


 


(E)           “INTELLECTUAL PROPERTY” MEANS, WITH RESPECT TO A GRANTOR, ALL OF
SUCH GRANTOR’S RIGHTS, TITLE AND INTEREST IN AND TO ALL COPYRIGHTS, PATENTS,
TRADEMARKS AND LICENSES.


 


(F)            “INTELLECTUAL PROPERTY SECURITY AGREEMENT” MEANS THE
ACKNOWLEDGMENT OF INTELLECTUAL PROPERTY COLLATERAL LIEN MADE IN FAVOR OF AGENT,
ON BEHALF OF THE LENDER PARTIES.


 


(G)           “LENDER PARTIES” MEANS, COLLECTIVELY, ALL “LENDER PARTIES” AS SUCH
TERM IS DEFINED IN EACH OF THE LOAN AGREEMENTS.


 


(H)           “LICENSE” MEANS, WITH RESPECT TO A GRANTOR, ANY COPYRIGHT LICENSE,
PATENT LICENSE, TRADEMARK LICENSE OR OTHER LICENSE OF RIGHTS OR INTERESTS NOW
HELD OR HEREAFTER ACQUIRED BY SUCH GRANTOR.


 


(I)            “LOAN DOCUMENTS” MEANS, COLLECTIVELY, ALL “LOAN DOCUMENTS” AS
SUCH TERM IS DEFINED IN EACH OF THE LOAN AGREEMENTS.


 


(J)            “OBLIGATIONS” MEAN, COLLECTIVELY, ALL “OBLIGATIONS” AS SUCH TERM
IS DEFINED IN EACH OF THE LOAN AGREEMENTS AND ALL “GUARANTEED OBLIGATIONS” AS
SUCH TERM IS DEFINED IN THE GUARANTY.


 


(K)           “PATENT LICENSE” MEANS, WITH RESPECT TO A GRANTOR, RIGHTS UNDER
ANY WRITTEN AGREEMENT NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR GRANTING
ANY RIGHT WITH RESPECT TO ANY INVENTION ON WHICH A PATENT IS IN EXISTENCE.


 


(L)            “PATENTS” MEANS, WITH RESPECT TO A GRANTOR, ALL OF THE FOLLOWING
IN WHICH SUCH GRANTOR NOW HOLDS OR HEREAFTER ACQUIRES ANY INTEREST: (I) ALL
LETTERS PATENT OF THE UNITED STATES OR ANY OTHER COUNTRY, ALL REGISTRATIONS AND
RECORDINGS THEREOF, AND ALL

 

2

--------------------------------------------------------------------------------


 


APPLICATIONS FOR LETTERS PATENT OF THE UNITED STATES OR OF ANY OTHER COUNTRY,
INCLUDING REGISTRATIONS, RECORDINGS AND APPLICATIONS IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE OR IN ANY SIMILAR OFFICE OR AGENCY OF THE UNITED STATES,
ANY STATE OR ANY OTHER COUNTRY, AND (II) ALL REISSUES, CONTINUATIONS,
CONTINUATIONS-IN-PART OR EXTENSIONS THEREOF.


 


(M)          “TRADEMARK LICENSE” MEANS, WITH RESPECT TO A GRANTOR, RIGHTS UNDER
ANY WRITTEN AGREEMENT NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR GRANTING
ANY RIGHT TO USE ANY TRADEMARK.


 


(N)           “TRADEMARKS” MEANS, WITH RESPECT TO A GRANTOR, ALL OF THE
FOLLOWING NOW OWNED OR HEREAFTER ADOPTED OR ACQUIRED BY SUCH GRANTOR: (I) ALL
TRADEMARKS, TRADE NAMES, CORPORATE NAMES, BUSINESS NAMES, TRADE STYLES, SERVICE
MARKS, LOGOS, INTERNET DOMAIN NAMES, OTHER SOURCE OR BUSINESS IDENTIFIERS,
PRINTS AND LABELS ON WHICH ANY OF THE FOREGOING HAVE APPEARED OR APPEAR, DESIGNS
AND GENERAL INTANGIBLES OF LIKE NATURE (WHETHER REGISTERED OR UNREGISTERED), ALL
REGISTRATIONS AND RECORDINGS THEREOF, AND ALL APPLICATIONS (OTHER THAN
INTENT-TO-USE APPLICATIONS) IN CONNECTION THEREWITH, INCLUDING REGISTRATIONS,
RECORDINGS AND APPLICATIONS (OTHER THAN INTENT-TO-USE APPLICATIONS) IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE OR IN ANY SIMILAR OFFICE OR AGENCY OF
THE UNITED STATES, ANY STATE OR TERRITORY THEREOF, OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF; (II) ALL REISSUES, EXTENSIONS OR RENEWALS
THEREOF; AND (III) ALL GOODWILL ASSOCIATED WITH OR SYMBOLIZED BY ANY OF THE
FOREGOING.


 


(O)           “UCC JURISDICTION” MEANS ANY JURISDICTION THAT HAS ADOPTED ALL OR
SUBSTANTIALLY ALL OF ARTICLE 9 AS CONTAINED IN THE 2000 OFFICIAL TEXT OF THE
UNIFORM COMMERCIAL CODE, AS RECOMMENDED BY THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND THE AMERICAN LAW INSTITUTE, TOGETHER
WITH ANY SUBSEQUENT AMENDMENTS OR MODIFICATIONS TO THE OFFICIAL TEXT.


 


2.             GRANT OF LIEN.


 


(A)           TO SECURE THE PROMPT AND COMPLETE PAYMENT, PERFORMANCE AND
OBSERVANCE OF ALL OF THE OBLIGATIONS AND ALL RENEWALS, EXTENSIONS,
RESTRUCTURINGS AND REFINANCINGS THEREOF, EACH GRANTOR HEREBY GRANTS, MORTGAGES,
PLEDGES AND HYPOTHECATES TO AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, A LIEN
UPON ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND UNDER ALL PERSONAL PROPERTY
AND OTHER ASSETS, WHETHER NOW OWNED BY OR OWING TO, OR HEREAFTER ACQUIRED BY OR
ARISING IN FAVOR OF SUCH GRANTOR (INCLUDING UNDER ANY TRADE NAMES, STYLES OR
DERIVATIONS THEREOF), AND WHETHER OWNED OR CONSIGNED BY OR TO, OR LEASED FROM OR
TO, SUCH GRANTOR, AND REGARDLESS OF WHERE LOCATED (ALL OF WHICH BEING
HEREINAFTER COLLECTIVELY REFERRED TO AS THE “COLLATERAL”), INCLUDING:


 


(I)            ALL ACCOUNTS;


 


(II)           ALL CHATTEL PAPER;


 


(III)          ALL DOCUMENTS;


 


(IV)          ALL GENERAL INTANGIBLES (INCLUDING PAYMENT INTANGIBLES AND
SOFTWARE);

 

3

--------------------------------------------------------------------------------


 


(V)           ALL GOODS (INCLUDING INVENTORY, EQUIPMENT AND FIXTURES);


 


(VI)          ALL INSTRUMENTS;


 


(VII)         ALL INVESTMENT PROPERTY;


 


(VIII)        ALL DEPOSIT ACCOUNTS, INCLUDING BLOCKED ACCOUNTS (AS DEFINED IN
SECTION 6 BELOW), CONCENTRATION ACCOUNTS (AS DEFINED IN SECTION 6 BELOW),
DESIGNATED DEPOSIT ACCOUNTS (AS DEFINED IN SECTION 6 BELOW) AND ALL OTHER BANK
ACCOUNTS AND ALL DEPOSITS THEREIN (EXCLUDING ANY BONA FIDE PAYROLL ACCOUNTS OF
ANY GRANTOR TO THE EXTENT THESE ACCOUNTS ARE USED FOR THESE LIMITED PURPOSES);


 


(IX)           ALL MONEY, CASH AND CASH EQUIVALENTS;


 


(X)            ALL SUPPORTING OBLIGATIONS AND LETTER-OF CREDIT RIGHTS;


 


(XI)           THE FOLLOWING COMMERCIAL TORT CLAIMS:  [NONE AS OF THE DATE OF
THIS SECURITY AGREEMENT]; AND


 


(XII)          ALL PROCEEDS, TORT CLAIMS, INSURANCE CLAIMS AND OTHER RIGHTS TO
PAYMENT NOT OTHERWISE INCLUDED IN THE FOREGOING AND PRODUCTS OF THE FOREGOING
AND ALL ACCESSIONS TO, SUBSTITUTIONS AND REPLACEMENTS FOR, AND RENTS AND PROFITS
OF, EACH OF THE FOREGOING.


 


(B)           IN ADDITION, TO SECURE THE PROMPT AND COMPLETE PAYMENT,
PERFORMANCE AND OBSERVANCE OF THE OBLIGATIONS AND IN ORDER TO INDUCE AGENT AND
LENDERS AS AFORESAID, EACH GRANTOR HEREBY GRANTS TO AGENT, FOR THE BENEFIT OF
LENDER PARTIES, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, A RIGHT OF SETOFF AGAINST THE PROPERTY OF SUCH GRANTOR HELD BY AGENT OR
ANY LENDER, CONSISTING OF PROPERTY DESCRIBED ABOVE IN SECTION 2(A) NOW OR
HEREAFTER IN THE POSSESSION OR CUSTODY OF OR IN TRANSIT TO AGENT OR ANY LENDER,
FOR ANY PURPOSE, INCLUDING SAFEKEEPING, COLLECTION OR PLEDGE, FOR THE ACCOUNT OF
SUCH GRANTOR, OR AS TO WHICH SUCH GRANTOR MAY HAVE ANY RIGHT OR POWER.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
SECTION 2, THE TERM “COLLATERAL” SHALL NOT INCLUDE: (I) SECURITIES REPRESENTING
AT ANY TIME MORE THAN 65% OF THE AGGREGATE VOTING POWER OF THE CAPITAL STOCK OF
A “CONTROLLED FOREIGN CORPORATION,” AS DEFINED IN SECTION 957 OF THE CODE, OR
(II) ANY LEASED EQUIPMENT, INTELLECTUAL PROPERTY OR GENERAL INTANGIBLES OF ANY
GRANTOR TO THE EXTENT THAT (BUT ONLY TO THE EXTENT THAT) (A) THEY ARE NOT
ASSIGNABLE OR CAPABLE OF BEING ENCUMBERED AS A MATTER OF LAW OR UNDER THE TERMS
OF ANY LICENSE OR OTHER AGREEMENT APPLICABLE THERETO OR SUCH ASSIGNMENT OR
ENCUMBRANCE WOULD INVALIDATE THE RIGHTS UNDER TERMS OF ANY LICENSE, LEASE OR
OTHER AGREEMENTS APPLICABLE THERETO (BUT SOLELY IN EACH CASE TO THE EXTENT THAT
ANY SUCH RESTRICTION WOULD BE ENFORCEABLE UNDER APPLICABLE LAW) WITHOUT THE
CONSENT OF THE LICENSOR THEREOF OR OTHER APPLICABLE PARTY THERETO, AND (B) SUCH
CONSENT HAS NOT BEEN OBTAINED; PROVIDED, HOWEVER, THAT THE FOREGOING GRANT OF A
SECURITY INTEREST SHALL EXTEND TO, AND THE TERM “COLLATERAL” SHALL INCLUDE, EACH
OF THE FOLLOWING:  (1) ANY LEASED EQUIPMENT, INTELLECTUAL PROPERTY OR GENERAL
INTANGIBLE WHICH IS IN THE NATURE OF AN ACCOUNT OR A RIGHT

 

4

--------------------------------------------------------------------------------


 


TO THE PAYMENT OF MONEY OR A PROCEED OF, OR OTHERWISE RELATES TO THE ENFORCEMENT
OR COLLECTION OF, ANY ACCOUNT OR RIGHT TO THE PAYMENT OF MONEY, OR GOODS WHICH
ARE THE SUBJECT OF ANY ACCOUNT OR RIGHT TO THE PAYMENT OF MONEY, (2) ANY AND ALL
PROCEEDS OF ANY LEASED EQUIPMENT, INTELLECTUAL PROPERTY OR GENERAL INTANGIBLES
THAT ARE OTHERWISE EXCLUDED TO THE EXTENT THAT THE ASSIGNMENT, PLEDGE OR
ENCUMBRANCE OF SUCH PROCEEDS IS NOT SO RESTRICTED AND (3) UPON OBTAINING THE
CONSENT OF ANY LICENSOR OR OTHER APPLICABLE PARTY ANY EXCLUDED LEASED EQUIPMENT,
INTELLECTUAL PROPERTY OR GENERAL INTANGIBLE AS WELL AS ANY PROCEEDS THEREOF THAT
MIGHT HAVE OTHERWISE BEEN EXCLUDED FROM SUCH GRANT OF A SECURITY INTEREST AND
FROM THE TERM “COLLATERAL.”


 


3.             AGENT’S AND LENDERS’ RIGHTS; LIMITATIONS ON AGENT’S AND LENDERS’
OBLIGATIONS.


 


(A)           IT IS EXPRESSLY AGREED BY EACH GRANTOR THAT, ANYTHING HEREIN OR IN
ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING, SUCH GRANTOR SHALL
REMAIN LIABLE UNDER EACH OF ITS CONTRACTUAL OBLIGATIONS, INCLUDING ALL PERMITS,
TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND
PERFORMED BY IT THEREUNDER TO THE SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN
EXECUTED.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION OR LIABILITY
UNDER ANY CONTRACTUAL OBLIGATION BY REASON OF OR ARISING OUT OF THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE GRANTING HEREIN OF A LIEN THEREON OR
THE RECEIPT BY AGENT OR ANY LENDER OF ANY PAYMENT RELATING TO ANY CONTRACTUAL
OBLIGATION PURSUANT HERETO.  NEITHER AGENT NOR ANY LENDER SHALL BE REQUIRED OR
OBLIGATED IN ANY MANNER TO PERFORM OR FULFILL ANY OF THE OBLIGATIONS OF ANY
GRANTOR UNDER OR PURSUANT TO ANY CONTRACTUAL OBLIGATION, OR TO MAKE ANY PAYMENT,
OR TO MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT
RECEIVED BY IT OR THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY UNDER ANY
CONTRACTUAL OBLIGATION, OR TO PRESENT OR FILE ANY CLAIMS, OR TO TAKE ANY ACTION
TO COLLECT OR ENFORCE ANY PERFORMANCE OR THE PAYMENT OF ANY AMOUNTS WHICH MAY
HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR TIMES.


 


(B)           AT ANY TIME AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
WITHOUT PRIOR NOTICE TO ANY GRANTOR, AGENT MAY NOTIFY ACCOUNT DEBTORS AND OTHER
PERSONS OBLIGATED ON ANY OF THE COLLATERAL THAT AGENT HAS A SECURITY INTEREST
THEREIN, AND THAT PAYMENTS SHALL BE MADE DIRECTLY TO AGENT, FOR THE BENEFIT OF
LENDER PARTIES.  UPON THE REQUEST OF AGENT AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL SO NOTIFY ACCOUNT DEBTORS
AND OTHER PERSONS OBLIGATED ON COLLATERAL.  ONCE ANY SUCH NOTICE HAS BEEN GIVEN
TO ANY ACCOUNT DEBTOR OR OTHER PERSON OBLIGATED ON COLLATERAL UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO GRANTOR SHALL
GIVE ANY CONTRARY INSTRUCTIONS TO SUCH ACCOUNT DEBTOR OR OTHER PERSON WITHOUT
AGENT’S PRIOR WRITTEN CONSENT.


 


(C)           AT ANY TIME AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
WITHOUT PRIOR NOTICE TO ANY GRANTOR, AGENT MAY, IN AGENT’S OWN NAME, IN THE NAME
OF A NOMINEE OF AGENT OR IN THE NAME OF ANY GRANTOR, COMMUNICATE (BY MAIL,
TELEPHONE, FACSIMILE OR OTHERWISE) WITH ACCOUNT DEBTORS, PARTIES TO CONTRACTUAL
OBLIGATIONS AND OBLIGORS IN RESPECT OF INSTRUMENTS TO VERIFY WITH SUCH PERSONS,
TO AGENT’S SATISFACTION, THE EXISTENCE, AMOUNT, TERMS OF, AND ANY OTHER MATTER
RELATING TO, ACCOUNTS, INSTRUMENTS, CHATTEL PAPER AND/OR PAYMENT INTANGIBLES.

 

5

--------------------------------------------------------------------------------


 


4.             REPRESENTATIONS AND WARRANTIES.  EACH GRANTOR REPRESENTS AND
WARRANTS TO AGENT AND THE OTHER LENDER PARTIES THAT:


 


(A)           SUCH GRANTOR HAS RIGHTS IN AND THE POWER TO TRANSFER EACH ITEM OF
THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN HEREUNDER FREE AND CLEAR
OF ANY AND ALL LIENS OTHER THAN PERMITTED LIENS.


 


(B)           NO EFFECTIVE SECURITY AGREEMENT, FINANCING STATEMENT, EQUIVALENT
SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR ANY PART
OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS
MAY HAVE BEEN FILED (I) BY SUCH GRANTOR IN FAVOR OF AGENT PURSUANT TO THIS
SECURITY AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND (II)  IN CONNECTION WITH ANY
OTHER PERMITTED LIENS.


 


(C)           THIS SECURITY AGREEMENT IS EFFECTIVE TO CREATE A VALID AND
CONTINUING LIEN ON AND, UPON THE FILING OF THE APPROPRIATE FINANCING STATEMENTS
LISTED ON SCHEDULE I HERETO, A PERFECTED LIEN IN FAVOR OF AGENT, FOR THE BENEFIT
OF THE LENDER PARTIES, ON THE COLLATERAL WITH RESPECT TO WHICH A LIEN MAY BE
PERFECTED BY FILING PURSUANT TO THE UCC.  SUCH LIEN IS PRIOR TO ALL OTHER LIENS,
EXCEPT PRIORITY PERMITTED LIENS.  EXCEPT AS SET FORTH IN SECTIONS 4(D) AND 4(G),
ALL ACTION BY SUCH GRANTOR NECESSARY TO PROTECT AND PERFECT SUCH LIEN ON EACH
ITEM OF SUCH COLLATERAL HAS BEEN DULY TAKEN WITH RESPECT TO WHICH A LIEN MAY BE
PERFECTED BY FILING PURSUANT TO THE UCC.  OTHER THAN FILING OF THE NECESSARY UCC
FINANCING STATEMENTS OR INTELLECTUAL PROPERTY SECURITY AGREEMENT, NO
AUTHORIZATION, APPROVAL OR CONSENT IS REQUIRED TO BE OBTAINED FROM ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON FOR THE GRANT OF THE SECURITY INTEREST
HEREIN, THE PERFECTION THEREOF OR THE EXERCISE BY AGENT OF ITS RIGHTS AND
REMEDIES HEREUNDER.


 


(D)           SCHEDULE II HERETO LISTS ALL CAPITAL STOCK (TO BE LIMITED TO NOT
MORE THAN 65% OF THE AGGREGATE VOTING POWER OF THE CAPITAL STOCK OF A
“CONTROLLED FOREIGN CORPORATION,” AS DEFINED IN SECTION 957 OF THE CODE),
INSTRUMENTS (EXCLUDING CHECKS, DRAFTS AND SIMILAR INSTRUMENTS THAT ARE
CUSTOMARILY ENDORSED OR PRESENTED FOR COLLECTION OR DEPOSIT IN THE ORDINARY
COURSE OF BUSINESS), DOCUMENTS, LETTER OF CREDIT RIGHTS AND CHATTEL PAPER IN
WHICH SUCH GRANTOR HAS AN INTEREST AS OF THE DATE HEREOF.  ALL ACTION BY SUCH
GRANTOR NECESSARY TO PROTECT AND PERFECT THE LIEN OF AGENT ON EACH ITEM SET
FORTH ON SCHEDULE II (INCLUDING THE DELIVERY OF ALL ORIGINALS THEREOF TO AGENT
AS REQUIRED BY SECTION 5(A) AND THE LEGENDING OF ALL CHATTEL PAPER AS REQUIRED
BY SECTION 5(B)) HAS BEEN DULY TAKEN, OR AS OF THE CLOSING DATE, SHALL BE DULY
TAKEN.  THE LIEN OF AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, ON THE
COLLATERAL LISTED ON SCHEDULE II HERETO IS PRIOR TO ALL OTHER LIENS, EXCEPT
PRIORITY PERMITTED LIENS.


 


(E)           SUCH GRANTOR’S NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR ORGANIZATION, ALL PRIOR NAMES OF SUCH GRANTOR DURING THE
PAST FIVE (5) YEARS, AS THEY APPEARED FROM TIME TO TIME IN OFFICIAL FILINGS IN
THE STATE OF ITS INCORPORATION OR ORGANIZATION, THE TYPE OF ENTITY OF SUCH
GRANTOR (INCLUDING CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP OR LIMITED
LIABILITY COMPANY), ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY SUCH
GRANTOR’S STATE OF INCORPORATION OR ORGANIZATION OR A STATEMENT THAT NO SUCH
NUMBER HAS BEEN ISSUED, SUCH GRANTOR’S STATE OF ORGANIZATION OR INCORPORATION,
THE LOCATION OF SUCH GRANTOR’S CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF

 

6

--------------------------------------------------------------------------------


 


BUSINESS, OTHER OFFICES, ALL WAREHOUSES, CONSIGNEES AND PROCESSORS WITH WHOM
INVENTORY OR OTHER COLLATERAL IS STORED OR LOCATED AND OTHER PREMISES WHERE
COLLATERAL IS STORED OR LOCATED, AND THE LOCATIONS OF ITS BOOKS AND RECORDS
CONCERNING THE COLLATERAL ARE SET FORTH ON SCHEDULE III HERETO.  SCHEDULE III
HERETO ALSO SETS FORTH THE NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR ORGANIZATION OF ANY PERSON FROM WHOM SUCH GRANTOR HAS
ACQUIRED MATERIAL ASSETS DURING THE PAST FIVE (5) YEARS, OTHER THAN ASSETS
ACQUIRED IN THE ORDINARY COURSE OF SUCH GRANTOR’S BUSINESS.  SUCH GRANTOR HAS
ONLY ONE STATE OF INCORPORATION OR ORGANIZATION.


 


(F)            [INTENTIONALLY OMITTED]


 


(G)           EXCEPT AS SET FORTH IN SCHEDULE 5.11 OF THE CREDIT AGREEMENT, AS
OF THE CLOSING DATE, OR AS THEREAFTER OTHERWISE DISCLOSED IN WRITING TO THE
AGENT FROM TIME TO TIME, NO SUCH GRANTOR OWNS OR LICENSES ANY MATERIAL PATENTS,
PATENT APPLICATIONS, REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES,
REGISTERED SERVICE MARKS, SERVICE MARK APPLICATIONS, REGISTERED COPYRIGHTS OR
COPYRIGHT APPLICATIONS, OTHER THAN OFF-THE-SHELF LICENSES READILY AVAILABLE IN
THE OPEN MARKET.  THIS SECURITY AGREEMENT IS EFFECTIVE TO CREATE A VALID AND
CONTINUING LIEN ON AND, UPON FILING OF THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT WITH THE UNITED STATE PATENT AND TRADEMARK OFFICE (OR, TO THE EXTENT
APPLICABLE, THE UNITED STATES COPYRIGHT OFFICE) AND THE FILING OF APPROPRIATE
FINANCING STATEMENTS LISTED ON SCHEDULE I HERETO, PERFECTED LIENS IN FAVOR OF
AGENT ON SUCH GRANTOR’S FEDERALLY REGISTERED PATENTS, TRADEMARKS AND COPYRIGHTS
AND SUCH PERFECTED LIENS ARE ENFORCEABLE AS SUCH AGAINST ANY AND ALL CREDITORS
OF AND PURCHASERS FROM SUCH GRANTOR.  AS OF THE DATE HEREOF, UPON FILING OF THE
INTELLECTUAL PROPERTY SECURITY AGREEMENT WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE (OR, TO THE EXTENT APPLICABLE, THE UNITED STATES COPYRIGHT
OFFICE) AND THE FILING OF APPROPRIATE FINANCING STATEMENTS LISTED ON SCHEDULE I
HERETO, ALL ACTION NECESSARY OR REASONABLY DESIRABLE TO PROTECT AND PERFECT
AGENT’S LIEN ON SUCH GRANTOR’S FEDERALLY REGISTERED PATENTS, TRADEMARKS OR
COPYRIGHTS SHALL HAVE BEEN DULY TAKEN.


 


5.             COVENANTS.  WITHOUT LIMITING EACH GRANTOR’S COVENANTS AND
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
GRANTOR COVENANTS AND AGREES WITH AGENT, FOR THE BENEFIT OF LENDER PARTIES,
THAT:


 


(A)           FURTHER ASSURANCES; PLEDGE OF INSTRUMENTS; CHATTEL PAPER.


 


(I)            AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF
AGENT AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR SHALL PROMPTLY AND
DULY EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND
TAKE SUCH FURTHER ACTIONS AS AGENT MAY DEEM NECESSARY OR REASONABLY DESIRABLE TO
OBTAIN THE FULL BENEFITS OF THIS SECURITY AGREEMENT AND OF THE RIGHTS AND POWERS
HEREIN GRANTED, INCLUDING USING COMMERCIALLY REASONABLE EFFORTS TO SECURE ALL
CONSENTS AND APPROVALS NECESSARY OR APPROPRIATE TO ENFORCE THE SECURITY
INTERESTS GRANTED HEREUNDER.


 


(II)           UPON REQUEST BY AGENT, SUCH GRANTOR SHALL DELIVER TO AGENT ALL
COLLATERAL CONSISTING OF NEGOTIABLE DOCUMENTS, CERTIFICATED CAPITAL STOCK,
CHATTEL

 

7

--------------------------------------------------------------------------------


 


PAPER AND INSTRUMENTS (EXCLUDING CHECKS, DRAFTS AND SIMILAR INSTRUMENTS THAT ARE
CUSTOMARILY ENDORSED OR PRESENTED FOR COLLECTION OR DEPOSIT IN THE ORDINARY
COURSE OF BUSINESS), IN EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR
OTHER INSTRUMENTS OF TRANSFER EXECUTED IN BLANK, PROMPTLY AFTER SUCH GRANTOR
RECEIVES THE SAME.


 


(III)          SUCH GRANTOR SHALL OBTAIN WAIVERS OR SUBORDINATIONS OF LIENS FROM
LANDLORDS, BAILEES AND MORTGAGEES, TO THE EXTENT REQUIRED IN SECTION 6.7(D) OF
EACH OF THE LOAN AGREEMENTS.


 


(IV)          UPON REQUEST BY AGENT, SUCH GRANTOR SHALL OBTAIN AUTHENTICATED
LETTERS OF CONTROL FROM EACH ISSUER OF UNCERTIFICATED SECURITIES, SECURITIES
INTERMEDIARY, OR COMMODITIES INTERMEDIARY ISSUING OR HOLDING ANY FINANCIAL
ASSETS OR COMMODITIES TO OR FOR SUCH GRANTOR.


 


(V)           TO THE EXTENT REQUIRED BY THIS SECURITY AGREEMENT, SUCH GRANTOR
SHALL OBTAIN AN ACCOUNT CONTROL AGREEMENT WITH EACH BANK OR FINANCIAL
INSTITUTION HOLDING A DEPOSIT ACCOUNT FOR SUCH GRANTOR IN FORM AND SUBSTANCE
ACCEPTABLE TO AGENT IN ITS PERMITTED DISCRETION.


 


(VI)          IF SUCH GRANTOR IS OR BECOMES THE BENEFICIARY OF A LETTER OF
CREDIT, UPON AGENT’S REQUEST, SUCH GRANTOR SHALL ENTER INTO A TRI-PARTY
AGREEMENT WITH AGENT AND THE ISSUER AND/OR CONFIRMATION BANK WITH RESPECT TO
LETTER-OF-CREDIT RIGHTS ASSIGNING SUCH LETTER-OF-CREDIT RIGHTS TO AGENT AND
DIRECTING ALL PAYMENTS THEREUNDER TO A DEPOSIT ACCOUNT SUBJECT TO AN ACCOUNT
CONTROL AGREEMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.


 


(VII)         SUCH GRANTOR SHALL TAKE ALL STEPS REASONABLY NECESSARY TO GRANT
AGENT CONTROL OF ALL ELECTRONIC CHATTEL PAPER IN ACCORDANCE WITH THE UCC AND ALL
“TRANSFERABLE RECORDS,” AS DEFINED IN EACH OF THE UNIFORM ELECTRONIC
TRANSACTIONS ACT AND THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE
ACT.


 


(VIII)        SUCH GRANTOR HEREBY IRREVOCABLY AUTHORIZES AGENT AT ANY TIME AND
FROM TIME TO TIME TO FILE IN ANY FILING OFFICE IN ANY UCC JURISDICTION ANY
INITIAL FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (A) INDICATE THE
COLLATERAL (I) AS ALL ASSETS OF SUCH GRANTOR OR WORDS OF SIMILAR EFFECT,
REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS
WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OR SUCH JURISDICTION, OR (II) AS BEING
OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND (B) CONTAIN ANY OTHER
INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR
FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT, INCLUDING
(I) WHETHER SUCH GRANTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION IT IS AND
ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR, AND (II) IN THE
CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR INDICATING COLLATERAL
AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF REAL
PROPERTY TO WHICH THE COLLATERAL RELATES.  SUCH GRANTOR AGREES TO FURNISH ANY
SUCH INFORMATION TO THE AGENT PROMPTLY UPON AGENT’S REQUEST.

 

8

--------------------------------------------------------------------------------


 


(IX)           SUCH GRANTOR SHALL ENTER INTO A SUPPLEMENT TO THIS SECURITY
AGREEMENT, GRANTING TO AGENT A LIEN IN ANY COMMERCIAL TORT CLAIM IN EXCESS OF
$100,000 ACQUIRED BY IT AFTER THE DATE HEREOF.


 


(B)           MAINTENANCE OF RECORDS.  SUCH GRANTOR SHALL KEEP AND MAINTAIN, AT
ITS OWN COST AND EXPENSE, ACCURATE AND COMPLETE RECORDS OF THE COLLATERAL,
INCLUDING A RECORD OF ANY AND ALL PAYMENTS RECEIVED AND ANY AND ALL CREDITS
GRANTED WITH RESPECT TO THE COLLATERAL.  SUCH GRANTOR SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO MARK ITS BOOKS AND RECORDS PERTAINING TO THE COLLATERAL TO
EVIDENCE THIS SECURITY AGREEMENT AND THE LIENS GRANTED HEREBY.  IF SUCH GRANTOR
RETAINS POSSESSION OF ANY CHATTEL PAPER OR INSTRUMENTS (EXCLUDING CHECKS, DRAFTS
AND SIMILAR INSTRUMENTS THAT ARE CUSTOMARILY ENDORSED OR PRESENTED FOR
COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS) WITH AGENT’S CONSENT,
SUCH CHATTEL PAPER AND INSTRUMENTS SHALL BE MARKED WITH THE FOLLOWING LEGEND: 
“THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE
SECURITY INTEREST OF CAPITALSOURCE FINANCE LLC, AS AGENT, FOR THE BENEFIT OF
CERTAIN LENDERS.”


 


(C)           COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.


 


(I)            IF SUCH GRANTOR, EITHER DIRECTLY OR THROUGH ANY AGENT, EMPLOYEE,
LICENSEE OR DESIGNEE, FILES AN APPLICATION FOR THE REGISTRATION OF ANY PATENT,
TRADEMARK OR COPYRIGHT WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY, SUCH GRANTOR
SHALL GIVE AGENT PROMPT WRITTEN NOTICE THEREOF, AND, UPON REQUEST OF AGENT, SUCH
GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL INTELLECTUAL PROPERTY SECURITY
AGREEMENTS AS AGENT MAY REQUEST TO EVIDENCE AGENT’S LIEN ON SUCH PATENT,
TRADEMARK OR COPYRIGHT, AND THE GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


 


(II)           SUCH GRANTOR SHALL TAKE ALL ACTIONS NECESSARY OR REASONABLY
REQUESTED BY AGENT TO MAINTAIN AND PURSUE (AND NOT ABANDON) EACH APPLICATION, TO
OBTAIN THE RELEVANT REGISTRATION AND TO MAINTAIN THE REGISTRATION OF EACH
PATENT, TRADEMARK AND COPYRIGHT (NOW OR HEREAFTER EXISTING), INCLUDING THE
FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF
NONCONTESTABILITY AND OPPOSITION AND INTERFERENCE AND CANCELLATION PROCEEDINGS,
UNLESS SUCH GRANTOR SHALL DETERMINE IN ITS GOOD FAITH BUSINESS JUDGMENT THAT
SUCH PATENT, TRADEMARK OR COPYRIGHT IS NOT MATERIAL TO THE CONDUCT OF ITS
BUSINESS.


 


(III)          IN THE EVENT THAT SUCH GRANTOR BECOMES AWARE THAT ANY OF THE
PATENT, TRADEMARK OR COPYRIGHT COLLATERAL IS INFRINGED UPON, OR MISAPPROPRIATED
OR DILUTED BY A THIRD PARTY, AND SUCH GRANTOR DETERMINES IN ITS GOOD FAITH
BUSINESS JUDGMENT TO INITIATE A SUIT AGAINST SUCH THIRD PARTY FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, SUCH GRANTOR SHALL NOTIFY AGENT THEREOF AND ENTER
INTO A SUPPLEMENT TO THIS SECURITY AGREEMENT, GRANTING TO AGENT A LIEN IN THE
RESULTING COMMERCIAL TORT CLAIM.  SUCH GRANTOR SHALL, UNLESS IT SHALL DETERMINE
OTHERWISE IN ITS GOOD FAITH BUSINESS JUDGMENT, PROMPTLY UPON LEARNING OF SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, SUE FOR INFRINGEMENT,
MISAPPROPRIATION

 

9

--------------------------------------------------------------------------------


 


OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, AND SHALL TAKE SUCH OTHER ACTIONS AS SUCH GRANTOR
SHALL DEEM APPROPRIATE IN ITS GOOD FAITH BUSINESS JUDGMENT UNDER THE
CIRCUMSTANCES TO PROTECT SUCH PATENT, TRADEMARK OR COPYRIGHT COLLATERAL.


 


(D)           COMPLIANCE WITH TERMS OF ACCOUNTS, ETC.  SUCH GRANTOR WILL PERFORM
AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL OBLIGATIONS IN RESPECT OF THE
COLLATERAL AND ALL OTHER AGREEMENTS TO WHICH IT IS A PARTY OR BY WHICH IT IS
BOUND RELATING TO THE COLLATERAL.


 


(E)           FURTHER IDENTIFICATION OF COLLATERAL.  SUCH GRANTOR WILL, IF
REQUESTED BY AGENT, FURNISH TO AGENT, AS OFTEN AS AGENT REASONABLY REQUESTS,
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS AGENT REASONABLY MAY
REQUEST, ALL IN SUCH REASONABLE DETAIL AS AGENT MAY SPECIFY.  SUCH GRANTOR SHALL
PROMPTLY NOTIFY AGENT IN WRITING UPON ACQUIRING ANY INTEREST HEREAFTER IN ANY
MATERIAL PROPERTY WITH A VALUE IN EXCESS OF $50,000 (INDIVIDUALLY OR IN THE
AGGREGATE) THAT IS OF A TYPE WHERE A SECURITY INTEREST OR LIEN MUST BE OR MAY BE
REGISTERED, RECORDED OR FILED UNDER, OR NOTICE THEREOF GIVEN UNDER, ANY FEDERAL
STATUTE OR REGULATION IF SUCH PROPERTY IS NOT ALREADY COVERED BY A VALID UCC
FINANCING STATEMENT OR OTHERWISE PERFECTED PURSUANT TO A REGISTERED RECORDATION
OR SIMILAR FILING IN FAVOR OF AGENT.


 


(F)            TERMINATIONS; AMENDMENTS NOT AUTHORIZED.  SUCH GRANTOR
ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR
AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT FILED
IN FAVOR OF AGENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT (WHICH CONSENT
SHALL BE SUBJECT TO, AMONG OTHER THINGS, (I) CONFIRMATION BY AGENT THAT ALL
OBLIGATIONS HAVE BEEN FULLY PERFORMED AND INDEFEASIBLY PAID IN FULL IN CASH AND
(II) GRANTORS HAVE EXECUTED AND DELIVERED RELEASES IN FAVOR OF AGENT AND THE
LENDERS IN FORM AND SUBSTANCE SATISFACTORY TO AGENT) AND AGREES THAT IT WILL NOT
DO SO WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, SUBJECT TO SUCH GRANTOR’S
RIGHTS UNDER SECTION 9-509(D)(2) OF THE UCC.


 


(G)           USE OF COLLATERAL.  SUCH GRANTOR WILL DO NOTHING TO IMPAIR THE
RIGHTS OF AGENT IN ANY MATERIAL PORTION OF THE COLLATERAL.  SUCH GRANTOR WILL
NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY ACCOUNT, OR
RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR THEREOF OR ALLOW ANY CREDIT OR
DISCOUNT THEREON, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS.


 


(H)           FEDERAL CLAIMS.  IF REQUESTED BY AGENT IN WRITING, SUCH GRANTOR
SHALL TAKE SUCH STEPS AS MAY BE NECESSARY TO COMPLY WITH ANY APPLICABLE FEDERAL
OR STATE ASSIGNMENT OF CLAIMS LAWS OR OTHER COMPARABLE LAWS IF ANY COLLATERAL
CONSTITUTES A CLAIM AGAINST THE UNITED STATES GOVERNMENT, ANY STATE GOVERNMENT
OR ANY INSTRUMENTALITY OR AGENT THEREOF, THE ASSIGNMENT OF WHICH IS RESTRICTED
BY FEDERAL OR STATE LAW.


 


6.             BANK ACCOUNTS; COLLECTION OF ACCOUNTS; AND PAYMENTS.


 

Upon the request by Agent, Agent and each Grantor shall enter into an Account
Control Agreement with each financial institution at which such Grantor
maintains any Deposit Account

 

10

--------------------------------------------------------------------------------


 

(other than payroll accounts or employee benefit accounts to the extent such
accounts are used for these limited purposes), including, without limitation,
the respective Deposit Accounts set forth on Schedule V hereto (each such
Deposit Account, and any other Deposit Account which from time to time hereafter
shall be subject to an Account Control Agreement is herein referred to as a
“Designated Deposit Account”).  Each Account Control Agreement shall provide,
except as otherwise agreed upon by Agent in its Permitted Discretion, among
other things, that (a) all items of payment deposited in each Designated Deposit
Account subject thereto shall be held by the applicable financial institution
(each financial institution party to an Account Control Agreement is herein
referred to as a “Designated Depositary Account Bank”), as agent or
bailee-in-possession for Agent, on behalf of the Lender Parties, (b) the
Designated Depositary Account Bank executing such Account Control Agreement has
no rights of offset or recoupment of any other claim against any Designated
Deposit Account subject thereto, other than for customary payment of its
services and other charges directly related to the administration of each such
Designated Deposit Account and for returned checks or other returned items of
payment, and (c) solely to the extent permitted by the immediately following
sentence, the applicable Designated Depositary Account Bank will transfer all
amounts held or deposited from time to time in any such Designated Deposit
Account as Agent may so direct in a written notice of sole control.  Agent
agrees that it will not deliver a notice of sole control to a Designated
Depositary Account Bank as contemplated by the pertinent Account Control
Agreement until such time as an Event of Default has occurred and is
continuing.  Each Grantor hereby grants to Agent, for the benefit of the Lender
Parties, a continuing lien upon, and security interest in, all Designated
Deposit Accounts now or at any time hereafter established and/or maintained by
such Grantor and all funds at any time paid, deposited, credited or held in such
accounts (whether for collection, provisionally or otherwise) or otherwise in
the possession of any Designated Depositary Account Bank for deposit into a
Designated Deposit Account, and such Grantor acknowledges and agrees that each
Designated Depositary Account Bank shall act as Agent’s agent in connection
therewith as may be required pursuant to the pertinent Account Control
Agreement.  No Grantor shall establish any Deposit Account with any financial
institution unless, prior to such establishment, Agent, the applicable Grantor
and such financial institution shall have entered into an Account Control
Agreement.

 

Upon the request of Agent from time to time after the occurrence and during the
continuance of an Event of Default, each Grantor shall establish lockbox or
blocked accounts (collectively, “Blocked Accounts”) in such Grantor’s name with
such banks as are acceptable to Agent in its Permitted Discretion (“Collecting
Banks”), subject to an Account Control Agreement pursuant to which all Account
Debtors shall directly remit all payments on Accounts and in which such Grantor
will immediately deposit all cash payments for Inventory or other cash payments
constituting proceeds of Collateral, in the identical form in which such payment
was made, whether by cash or check.  In addition, Agent, for the benefit of the
Lender Parties, may establish one or more depository accounts at each Collecting
Bank or at a centrally located bank in the name of Agent or such Grantor as
customer (collectively, the “Concentration Accounts”).  From and after receipt
by any Collecting Bank of written notice from Agent to such Collecting Bank that
an Event of Default has occurred and is continuing (which notice shall only be
delivered by Agent upon the occurrence and continuance of an Event of Default),
all amounts held or deposited from time to time in the Blocked Accounts held by
such Collecting Bank shall be transferred on a daily basis to Agent (as Agent
may direct) or any of the Concentration Accounts.  Subject to the foregoing,
each Grantor hereby agrees that all payments received by

 

11

--------------------------------------------------------------------------------


 

Agent or any Lender whether by cash, check, wire transfer or any other
instrument, made to such Blocked Accounts or Concentration Accounts or otherwise
received by Agent or any Lender and whether on the Accounts or as proceeds of
other Collateral or otherwise will be subject to a valid and perfected first
priority security interest in favor of Agent, for the benefit of the Lender
Parties.  No Grantor shall, nor shall any such Grantor permit any Subsidiary to,
accumulate or maintain cash in any disbursement or payroll account, as of any
date, in an amount in excess of checks outstanding against such account as of
such date and checks to be issued within the next two Business Days and amounts
necessary to meet minimum balance requirements.

 

Each Grantor, and any of its Affiliates, employees, agents and other Persons
acting for or in concert with such Grantor shall, acting as trustee for Agent
and Lenders, receive any moneys, checks, notes, drafts or other payments
relating to and/or constituting proceeds of Accounts or other Collateral which
come into the possession or under the control of such Grantor or any Affiliates,
employees, agent, or other Persons acting for or in concert with such Grantor,
and immediately upon receipt thereof, such Grantor or such Persons shall deposit
the same or cause the same to be deposited in kind, in an account subject to an
Account Control Agreement in accordance with the terms of this Security
Agreement.

 

If requested in writing by Agent in its Permitted Discretion, each Grantor shall
close any of its Designated Deposit Accounts (and promptly establish replacement
Designated Deposit Accounts with a Designated Depositary Account Bank)
maintained with a Designated Depositary Account Bank which is the subject of a
written notice from Agent that the creditworthiness of such Designated
Depositary Account Bank or any of its affiliates is no longer reasonably
acceptable to Agent, or that the operating performance, funds transfer or
availability procedures or performance with respect to any Account Control
Agreement of such Designated Depositary Account Bank is no longer acceptable in
Agent’s reasonable judgment.

 


7.             AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.


 

On the Closing Date each Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable.  The powers conferred
on Agent, for the benefit of the Lender Parties, under the Power of Attorney are
solely to protect Agent’s interests (for the benefit of the Lender Parties) in
the Collateral, and shall not impose any duty upon Agent or any Lender to
exercise any such powers.  NONE OF AGENT, LENDERS OR THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE TO THEIR OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

12

--------------------------------------------------------------------------------


 


8.             REMEDIES; RIGHTS UPON DEFAULT.


 


(A)           IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED UNDER THIS
SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND UNDER ANY
OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR RELATING TO ANY OF THE
OBLIGATIONS, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
AGENT MAY EXERCISE ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR EXPRESSLY AGREES
THAT IN ANY SUCH EVENT AGENT, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND,
ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT THE NOTICE SPECIFIED BELOW OF TIME
AND PLACE OF PUBLIC OR PRIVATE SALE) TO OR UPON SUCH GRANTOR OR ANY OTHER PERSON
(ALL AND EACH OF WHICH DEMANDS, ADVERTISEMENTS AND NOTICES ARE HEREBY EXPRESSLY
WAIVED TO THE MAXIMUM EXTENT PERMITTED BY THE UCC AND OTHER APPLICABLE LAW), MAY
FORTHWITH (PERSONALLY OR THROUGH ITS AGENTS OR ATTORNEYS) ENTER UPON THE
PREMISES WHERE ANY COLLATERAL IS LOCATED, WITHOUT ANY OBLIGATION TO PAY RENT,
THROUGH SELF-HELP, WITHOUT JUDICIAL PROCESS, WITHOUT FIRST OBTAINING A FINAL
JUDGMENT OR GIVING SUCH GRANTOR OR ANY OTHER PERSON NOTICE AND OPPORTUNITY FOR A
HEARING ON AGENT’S CLAIM OR ACTION AND MAY TAKE POSSESSION OF, COLLECT, RECEIVE,
ASSEMBLE, PROCESS, APPROPRIATE, REMOVE AND REALIZE UPON THE COLLATERAL, OR ANY
PART THEREOF, AND MAY FORTHWITH SELL, LEASE, LICENSE, ASSIGN, GIVE AN OPTION OR
OPTIONS TO PURCHASE, OR OTHERWISE DISPOSE OF AND DELIVER SAID COLLATERAL (OR
CONTRACT TO DO SO), OR ANY PART THEREOF, IN ONE OR MORE PARCELS AT A PUBLIC OR
PRIVATE SALE OR SALES, AT ANY EXCHANGE AT SUCH PRICES AS IT MAY DEEM ACCEPTABLE,
FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT
RISK.  TO FACILITATE THE FOREGOING, AGENT SHALL HAVE THE RIGHT TO TAKE
POSSESSION OF EACH GRANTOR’S ORIGINAL BOOKS AND RECORDS, TO OBTAIN ACCESS TO
EACH GRANTOR’S DATA PROCESSING EQUIPMENT, COMPUTER HARDWARE AND SOFTWARE AND TO
USE ALL OF THE FOREGOING AND THE INFORMATION CONTAINED THEREIN IN ANY MANNER
WHICH AGENT DEEMS APPROPRIATE.  AGENT OR ANY LENDER SHALL HAVE THE RIGHT UPON
ANY SUCH PUBLIC SALE OR SALES AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH
PRIVATE SALE OR SALES, TO PURCHASE FOR THE BENEFIT OF AGENT AND LENDERS, THE
WHOLE OR ANY PART OF SAID COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF
REDEMPTION, WHICH EQUITY OF REDEMPTION EACH GRANTOR HEREBY RELEASES.  SUCH SALES
MAY BE ADJOURNED AND CONTINUED FROM TIME TO TIME WITH OR WITHOUT NOTICE.  AGENT
SHALL HAVE THE RIGHT TO CONDUCT SUCH SALES ON EACH GRANTOR’S PREMISES OR
ELSEWHERE AND SHALL HAVE THE RIGHT TO USE SUCH GRANTOR’S PREMISES WITHOUT CHARGE
FOR SUCH TIME OR TIMES AS AGENT DEEMS NECESSARY OR ADVISABLE.


 

If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Agent’s request, to assemble the Collateral and make it
available to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere.  Without limiting the foregoing, Agent shall also have the right to
require that each Grantor store and keep any Collateral pending further action
by Agent, and while Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain the Collateral in good condition.  Until Agent is able to effect a
sale, lease, license or other disposition of Collateral, Agent shall have the
right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by Agent.  Agent shall have no obligation
to any Grantor to maintain or preserve the rights of any Grantor as against
third parties with respect to Collateral while Collateral is in the possession
of Agent.  Agent may, if it so elects, seek the appointment of a receiver

 

13

--------------------------------------------------------------------------------


 

or keeper to take possession of Collateral and to enforce any of Agent’s
remedies (for the benefit of the Lender Parties), with respect to such
appointment without prior notice or hearing as to such appointment.  Agent shall
apply the net proceeds of any sale, lease, license, other disposition of, or any
collection, recovery, receipt, or realization on, the Collateral to the
Obligations as provided in the Credit Agreement, and only after so paying over
such net proceeds, and after the payment by Agent of any other amount required
by any provision of law, need Agent account for the surplus, if any, to such
Grantor.  To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction.  Each Grantor agrees
that ten (10) days prior notice by Agent of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters.  Notwithstanding any such notice of sale, Agent
shall not be obligated to make any sale of Collateral.  In connection with any
sale, lease, license or other disposition of Collateral, Agent may disclaim any
warranties that might arise in connection therewith and Agent shall have no
obligation to provide any warranties at such time.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations, including any attorneys’
fees or other expenses incurred by Agent or any Lender to collect such
deficiency.

 


(B)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, EACH GRANTOR
HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE (TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW) OF ANY KIND IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY COLLATERAL.


 


(C)           TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON AGENT TO
EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER, EACH GRANTOR ACKNOWLEDGES
AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR AGENT (I) TO FAIL TO
INCUR EXPENSES DEEMED SIGNIFICANT BY AGENT TO PREPARE COLLATERAL FOR DISPOSITION
OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR
OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO FAIL TO OBTAIN THIRD PARTY
CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT
REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD PARTY CONSENTS
FOR THE COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF,
(III) TO FAIL TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS OR OTHER
PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE LIENS ON OR ANY ADVERSE CLAIMS
AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS
AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF
COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO ADVERTISE
DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO CONTACT OTHER
PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS SUCH GRANTOR, FOR EXPRESSIONS OF
INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH COLLATERAL, (VII) TO HIRE ONE
OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VIII) TO DISPOSE OF
COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF
THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPACITY OF
DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO DISPOSE OF ASSETS
IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM DISPOSITION

 

14

--------------------------------------------------------------------------------


 


WARRANTIES, SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT, (XI) TO PURCHASE
INSURANCE OR CREDIT ENHANCEMENTS TO INSURE AGENT AGAINST RISKS OF LOSS,
COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO AGENT A GUARANTEED
RETURN FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT
DEEMED APPROPRIATE BY AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT
BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST AGENT IN THE COLLECTION
OR DISPOSITION OF ANY OF THE COLLATERAL.  EACH GRANTOR ACKNOWLEDGES THAT THE
PURPOSE OF THIS SECTION 8(C) IS TO PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT
ACTIONS OR OMISSIONS BY AGENT WOULD NOT BE COMMERCIALLY UNREASONABLE IN AGENT’S
EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS
BY AGENT SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT
BEING INDICATED IN THIS SECTION 8(C).  WITHOUT LIMITATION UPON THE FOREGOING,
NOTHING CONTAINED IN THIS SECTION 8(C) SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO
ANY GRANTOR OR TO IMPOSE ANY DUTIES ON AGENT THAT WOULD NOT HAVE BEEN GRANTED OR
IMPOSED BY THIS SECURITY AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF THIS
SECTION 8(C).


 


(D)           NEITHER AGENT NOR ANY LENDER SHALL BE REQUIRED TO MAKE ANY DEMAND
UPON, OR PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR REMEDIES AGAINST, ANY GRANTOR,
ANY OTHER OBLIGOR, GUARANTOR, PLEDGOR OR ANY OTHER PERSON WITH RESPECT TO THE
PAYMENT OF THE OBLIGATIONS OR TO PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY COLLATERAL THEREFOR OR ANY DIRECT OR INDIRECT
GUARANTEE THEREOF.  NEITHER AGENT NOR ANY LENDER SHALL BE REQUIRED TO MARSHAL
THE COLLATERAL OR ANY GUARANTEE OF THE OBLIGATIONS OR TO RESORT TO THE
COLLATERAL OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, AND ALL OF ITS AND
THEIR RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE CUMULATIVE.  TO
THE EXTENT IT MAY LAWFULLY DO SO, EACH GRANTOR ABSOLUTELY AND IRREVOCABLY WAIVES
AND RELINQUISHES THE BENEFIT AND ADVANTAGE OF, AND COVENANTS NOT TO ASSERT
AGAINST AGENT OR ANY LENDER, ANY VALUATION, STAY, APPRAISEMENT, EXTENSION,
REDEMPTION OR SIMILAR LAWS AND ANY AND ALL RIGHTS OR DEFENSES IT MAY HAVE AS A
SURETY NOW OR HEREAFTER EXISTING WHICH, BUT FOR THIS PROVISION, MIGHT BE
APPLICABLE TO THE SALE OF ANY COLLATERAL MADE UNDER THE JUDGMENT, ORDER OR
DECREE OF ANY COURT, OR PRIVATELY UNDER THE POWER OF SALE CONFERRED BY THIS
SECURITY AGREEMENT, OR OTHERWISE.


 


9.             GRANT OF LICENSE TO USE PROPERTY.  FOR THE PURPOSE OF ENABLING
AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER SECTION 8 HEREOF (INCLUDING, WITHOUT
LIMITING THE TERMS OF SECTION 8 HEREOF, IN ORDER TO TAKE POSSESSION OF, COLLECT,
RECEIVE, ASSEMBLE, PROCESS, APPROPRIATE, REMOVE, REALIZE UPON, SELL, LEASE,
LICENSE, ASSIGN, GIVE AN OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE OF
COLLATERAL) AT SUCH TIME AS AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH
RIGHTS AND REMEDIES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, EACH GRANTOR HEREBY GRANTS TO AGENT, FOR THE BENEFIT OF THE LENDER
PARTIES, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY COLLATERAL, AND WHEREVER THE SAME MAY BE LOCATED, AND
INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS
MAY BE RECORDED OR STORED AND TO ALL SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF AND AN IRREVOCABLE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF RENT OR OTHER COMPENSATION TO SUCH GRANTOR) TO USE AND OCCUPY ALL
REAL ESTATE OWNED OR LEASED BY SUCH GRANTOR.


 


10.           LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. 
AGENT AND EACH LENDER SHALL USE REASONABLE CARE WITH RESPECT TO THE COLLATERAL,
IF ANY, IN ITS POSSESSION OR

 

15

--------------------------------------------------------------------------------


 


UNDER ITS CONTROL.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY OTHER DUTY AS TO
ANY COLLATERAL IN ITS POSSESSION OR CONTROL OR IN THE POSSESSION OR CONTROL OF
ANY AGENT OR NOMINEE OF AGENT OR SUCH LENDER, OR ANY INCOME THEREON OR AS TO THE
PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING
THERETO, EXCEPT AS PROVIDED UNDER THE UCC.  AGENT SHALL BE DEEMED TO HAVE
EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF ANY COLLATERAL IN
ITS POSSESSION IF SUCH COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO
THAT WHICH IT ACCORDS ITS OWN PROPERTY.  AGENT SHALL NOT BE LIABLE OR
RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE COLLATERAL, OR FOR ANY
DIMINUTION IN THE VALUE THEREOF, BY REASON OF THE ACT OR OMISSION OF ANY
WAREHOUSEMEN, CARRIER, FORWARDING AGENCY, CONSIGNEE OR OTHER AGENT OR BAILEE
SELECTED BY AGENT IN GOOD FAITH.


 


11.           REINSTATEMENT.  THIS SECURITY AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR
AGAINST ANY GRANTOR FOR LIQUIDATION OR REORGANIZATION, SHOULD ANY GRANTOR BECOME
INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY CREDITOR OR CREDITORS OR
SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF ANY
GRANTOR’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, OR ANY
PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR
MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE OF THE OBLIGATIONS,
WHETHER AS A “VOIDABLE PREFERENCE,” “FRAUDULENT CONVEYANCE,” OR OTHERWISE, ALL
AS THOUGH SUCH PAYMENT OR PERFORMANCE HAD NOT BEEN MADE.  IN THE EVENT THAT ANY
PAYMENT, OR ANY PART THEREOF, IS RESCINDED, REDUCED, RESTORED OR RETURNED, THE
OBLIGATIONS SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND
NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.


 


12.           EXPENSES AND ATTORNEYS FEES.  WITHOUT LIMITING EACH GRANTOR’S
OBLIGATIONS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, EACH GRANTOR
JOINTLY AND SEVERALLY AGREES TO PROMPTLY PAY ALL (TO THE EXTENT REQUIRED BY THE
CREDIT AGREEMENT) FEES, REASONABLE COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES
AND EXPENSES AND ALLOCATED COSTS OF INTERNAL LEGAL STAFF) INCURRED IN CONNECTION
WITH (A) PROTECTING, STORING, WAREHOUSING, APPRAISING, INSURING, HANDLING,
MAINTAINING AND SHIPPING THE COLLATERAL, (B) CREATING, PERFECTING, MAINTAINING
AND ENFORCING AGENT’S LIENS AND (C) COLLECTING, ENFORCING, RETAKING, HOLDING,
PREPARING FOR DISPOSITION, PROCESSING AND DISPOSING OF COLLATERAL.


 


13.           NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS
PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION
OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE
PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE AND
SERVE UPON ANY OTHER PARTY ANY COMMUNICATION WITH RESPECT TO THIS SECURITY
AGREEMENT, EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR
OTHER COMMUNICATION SHALL BE IN WRITING AND SHALL BE GIVEN IN THE MANNER, AND
DEEMED RECEIVED, AS PROVIDED FOR IN THE CREDIT AGREEMENT.


 


14.           LIMITATION BY LAW.  ALL RIGHTS, REMEDIES AND POWERS PROVIDED IN
THIS SECURITY AGREEMENT MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE
THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISION OF LAW, AND ALL THE PROVISIONS
OF THIS SECURITY AGREEMENT ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE
MANDATORY PROVISIONS OF LAW THAT MAY BE CONTROLLING AND TO BE LIMITED TO THE
EXTENT NECESSARY SO THAT THEY SHALL NOT RENDER THIS SECURITY AGREEMENT INVALID,
UNENFORCEABLE,

 

16

--------------------------------------------------------------------------------


 


IN WHOLE OR IN PART, OR NOT ENTITLED TO BE RECORDED, REGISTERED OR FILED UNDER
THE PROVISIONS OF ANY APPLICABLE LAW.


 


15.           TERMINATION OF THIS SECURITY AGREEMENT.  SUBJECT TO SECTION 11
HEREOF, THIS SECURITY AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
PAYMENT IN FULL IN CASH AND PERFORMANCE OF ALL OF THE OBLIGATIONS, TERMINATION
OF THE COMMITMENTS AND A RELEASE OF ALL CLAIMS AGAINST AGENT AND THE OTHER
LENDER PARTIES, AND SO LONG AS NO SUITS, ACTIONS, PROCEEDINGS, OR CLAIMS
(PROVIDED, HOWEVER, THAT THE RELEASE MAY EXCLUDE CLAIMS FILED BY A GRANTOR
AGAINST AGENT OR A LENDER PRIOR TO THE PAYOFF CONTEMPLATED IN THIS SECTION 15,
ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR FRAUD OF AGENT OR
SUCH LENDER) ARE PENDING OR THREATENED AGAINST ANY INDEMNITEE ASSERTING ANY
DAMAGES, LOSSES OR LIABILITIES ARE INDEMNIFIED LIABILITIES HEREUNDER OR UNDER
THE CREDIT AGREEMENT, WHEREUPON THIS SECURITY AGREEMENT SHALL TERMINATE WITHOUT
FURTHER ACTION ON THE PART OF ANY PERSON.


 


16.           SUCCESSORS AND ASSIGNS.  THIS SECURITY AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS EXCEPT THAT NO GRANTOR MAY ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF ALL LENDERS.  NO SALES OF
PARTICIPATIONS, OTHER SALES, ASSIGNMENTS, TRANSFERS OR OTHER DISPOSITIONS OF ANY
AGREEMENT GOVERNING OR INSTRUMENT EVIDENCING THE OBLIGATIONS OR ANY PORTION
THEREOF OR INTEREST THEREIN SHALL IN ANY MANNER IMPAIR THE LIEN GRANTED TO
AGENT, FOR THE BENEFIT OF THE LENDER PARTIES, HEREUNDER.


 


17.           COUNTERPARTS.  THIS SECURITY AGREEMENT AND ANY AMENDMENTS,
WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME INSTRUMENT. 
THIS SECURITY AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION OF A
COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO.  THIS SECURITY AGREEMENT MAY
BE AUTHENTICATED BY MANUAL SIGNATURE, FACSIMILE OR, IF APPROVED IN WRITING BY
AGENT, ELECTRONIC MEANS, ALL OF WHICH SHALL BE EQUALLY VALID.


 


18.           APPLICABLE LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS THAT RESULT IN
THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.


 


19.           HEADINGS.  SECTION HEADINGS ARE INCLUDED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS SECURITY AGREEMENT FOR
ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


20.           BENEFIT OF LENDER PARTIES.  ALL LIENS GRANTED OR CONTEMPLATED
HEREBY SHALL BE FOR THE BENEFIT OF AGENT, INDIVIDUALLY, AND THE OTHER LENDER
PARTIES, AND ALL PROCEEDS OR PAYMENTS REALIZED FROM COLLATERAL IN ACCORDANCE
HEREWITH SHALL BE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


21.           CONFLICT.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY TERM, COVENANT
OR CONDITION OF THIS SECURITY AGREEMENT AND ANY TERM, COVENANT OR CONDITION OF
THE CREDIT AGREEMENT, THE PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.


 


22.           JOINT AND SEVERAL.  THE OBLIGATIONS, COVENANTS AND AGREEMENTS OF
GRANTORS HEREUNDER SHALL BE THE JOINT AND SEVERAL OBLIGATIONS, COVENANTS AND
AGREEMENTS OF EACH GRANTOR.


 

[Remainder of page intentionally left blank; signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/  Anita T. Moseley

 

 

Name:

Anita T. Moseley

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

TELECOM SOFTWARE ENTERPRISES, LLC

 

 

 

 

 

 

 

By:

/s/Anita T. Moseley

 

 

Name:

Anita T. Moseley

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

EVOLVING SYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/Anita T. Moseley

 

 

Name:

Anita T. Moseley

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

CAPITALSOURCE FINANCE LLC, as Agent

 

 

 

 

By:

/s/Steven A. Museles

 

 

Name:

Steven A. Museles

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
SECURITY AGREEMENT

 

Filing Jurisdictions

 

Evolving Systems, Inc.

 

Delaware

Telecom Software Enterprises, LLC

 

Colorado

Evolving Systems Holdings, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
SECURITY AGREEMENT

 

Capital Stock, Instruments, Documents, Chattel Paper
and Letter of Credit Rights

 

--------------------------------------------------------------------------------


 

SCHEDULE III
to
SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices,
Locations of Collateral and Records Concerning Collateral

 

I.

Each Grantor’s official name:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

II.

Prior official names of each Grantor:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

III.

Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company):

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

IV.

Organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

V.

State of organization or incorporation of each Grantor:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

--------------------------------------------------------------------------------


 

VI.

Chief executive office and principal place of business of each Grantor:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

VII.

Other offices of each Grantor:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

VIII.

Warehouses, Consignees and Processors:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

IX.

Other premises at which Collateral is stored or located:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

X.

Locations of records concerning Collateral:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

 

XI.

Persons from whom assets have been acquired, during the past five years, other
than in the ordinary course of business:

 

 

 

a.

 

 

 

b.

 

 

 

c.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

to

 

SECURITY AGREEMENT

 

Motor Vehicles.

 

--------------------------------------------------------------------------------


 

SCHEDULE V
to
SECURITY AGREEMENT

 

Designated Deposit Accounts.

 

Grantor

 

Bank

 

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by each of the undersigned
(each a “Grantor” and collectively, the “Grantors”), to CAPITALSOURCE FINANCE
LLC (hereinafter referred to as “Attorney”), as Agent for the benefit of the
Lender Parties, under that certain Credit Agreement, that certain Security
Agreement (the “Security Agreement”), both dated as of November     , 2005, and
other related documents (collectively, the “Loan Documents”).  No person to whom
this Power of Attorney is presented, as authority for Attorney to take any
action or actions contemplated hereby, shall be required to inquire into or seek
confirmation from any Grantor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and each
Grantor irrevocably waives any right to commence any suit or action, in law or
equity, against any person or entity which acts in reliance upon or acknowledges
the authority granted under this Power of Attorney.  The power of attorney
granted hereby is coupled with an interest, and may not be revoked or canceled
by any Grantor without Attorney’s written consent.

 

Each Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as such Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, from time to time in Attorney’s
discretion, after the occurrence and during the continuance of an Event of
Default, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or advisable to
accomplish the purposes of the Security Documents and, without limiting the
generality of the foregoing, each Grantor hereby grants to Attorney the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, and, subject to the terms of the Security Agreement, at any time, to do
the following after the occurrence and during the continuation of an Event of
Default: (a) change the mailing address of such Grantor, open a post office box
on behalf of such Grantor, open mail for such Grantor, and ask, demand, collect,
give acquittances and receipts for, take possession of, endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices in connection with any
property of such Grantor; (b) effect any repairs to any asset of such Grantor,
or continue to obtain any insurance and pay all or any part of the premiums
therefor and costs thereof, and make, settle and adjust all claims under such
policies of insurance, and make all determinations and decisions with respect to
such policies; (c) pay or discharge any taxes, liens, security interests, or
other encumbrances levied or placed on or threatened against such Grantor or its
property; (d) defend any suit, action or proceeding brought against such Grantor
if such Grantor does not defend such suit, action or proceeding or if Attorney
reasonably believes that such Grantor is not pursuing such defense in a manner
that will maximize the recovery to Attorney, and settle, compromise or adjust
any suit, action, or proceeding described above and, in connection therewith,
give such discharges or releases as Attorney may deem appropriate; (e) file or
prosecute any claim, litigation, suit or proceeding in any court of competent
jurisdiction or before any arbitrator, or take any other action otherwise deemed
appropriate by Attorney for the purpose of collecting any and all such moneys
due to such Grantor whenever payable and to enforce any other right in respect
of such Grantor’s property; (f) cause the certified public accountants then
engaged by such Grantor to

 

--------------------------------------------------------------------------------


 

prepare and deliver to Attorney at any time and from time to time, promptly upon
Attorney’s request, the following reports: (1) a reconciliation of all accounts,
(2) an aging of all accounts, (3) trial balances, (4) test verifications of such
accounts as Attorney may request, and (5) the results of each physical
verification of inventory, if any; (g) communicate in its own name with any
party to any contract with regard to the assignment of the right, title and
interest of such Grantor in and under the contract and other matters relating
thereto; (h) to file such financing statements with respect to the Security
Agreement, with or without such Grantor’s signature, or to file a photocopy of
the Security Agreement in substitution for a financing statement, as the Agent
may deem appropriate and to execute in such Grantor’s name such financing
statements and amendments thereto and continuation statements which may require
such Grantor’s signature; (i) execute, in connection with any sale provided for
in any Loan Document, any endorsements, assignments or other instruments of
conveyance or transfer with respect to collateral subject to the Security
Documents and to otherwise direct such sale or resale; (j) exercise the rights
of such Grantor with respect to the obligation of all account debtors to make
payment or otherwise render performance to such Grantor; (k) exercise the rights
of such Grantor to, and take any and all actions that Attorney deems appropriate
to realize the benefit of, any Intellectual Property; and (l) assert any claims
such Grantor may have, from time to time, against any other party to any
contract to which such Grantor is a party and to otherwise exercise any right or
remedy of such Grantor thereunder all as though Attorney were the absolute owner
of the property of such Grantor for all purposes, and to do, at Attorney’s
option and such grantor’s expense, at any time or from time to time, all acts
and other things that Attorney reasonably deems necessary to perfect, preserve,
or realize upon such Grantor’s property or assets and Attorney’s liens thereon,
all as fully and effectively as such Grantor might do.  Each Grantor hereby
ratifies, to the extent permitted by law, all that said Attorney shall lawfully
do or cause to be done by virtue hereof.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Power of Attorney is executed by each Grantor pursuant
to the authority of its managers or board of directors, as applicable, this
      day of November, 2005.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

TELECOM SOFTWARE ENTERPRISES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

EVOLVING SYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CAPITALSOURCE FINANCE LLC, as Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

NOTARY PUBLIC CERTIFICATE

 

On this          day of November, 2005,                                   , who
is personally known to me, appeared before me in his capacity as the
                                                        , of
                                                                                    
(the “Grantor”) and executed on behalf of such Grantor the Power of Attorney in
favor of CapitalSource Finance LLC, as Agent, to which this Certificate is
attached.

 

 

 

 

 

Notary Public

 

 

On this          day of November, 2005,                                   , who
is personally known to me, appeared before me in his capacity as the
                                                        , of
                                                                                    
(the “Grantor”) and executed on behalf of such Grantor the Power of Attorney in
favor of CapitalSource Finance LLC, as Agent, to which this Certificate is
attached.

 

 

 

 

 

Notary Public

 

 

On this          day of November, 2005,                                   , who
is personally known to me, appeared before me in his capacity as the
                                                        , of
                                                                                    
(the “Grantor”) and executed on behalf of such Grantor the Power of Attorney in
favor of CapitalSource Finance LLC, as Agent, to which this Certificate is
attached.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------

 